Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered April 22, 1998, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
Contemporaneous uncharged sales were properly admitted to complete the narrative of events and to establish the extent of the officer’s opportunity to observe defendant and make a reliable identification (see, People v Pressley, 216 AD2d 202, lv denied 86 NY2d 800).
The court’s compromise Sandoval ruling balanced the appropriate factors and was a proper exercise of discretion (see, People v Walker, 83 NY2d 455, 458-459).
Defendant failed to preserve his argument that the mandatory minimum sentence is unconstitutional as applied (see, People v Ingram, 67 NY2d 897, 899), and we decline to review it in the interest of justice. Were we to review this claim, we would find that the sentence does not constitute cruel and unusual punishment (see, People v Thompson, 83 NY2d 477). Concur — Williams, J. P., Mazzarelli, Andrias, Lerner and Friedman, JJ.